DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 5/2/2022.
Claims 1-7, 9-13, and 15-20 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-13, and 15-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“determining, by the mobile user device, a location of the base station, a location of the mobile user device using a satellite-based navigation system, a speed of the mobile user device using a speedometer mounted in or on the mobile user device, and a direction of travel of the mobile user device using an electronic compass mounted in or on the mobile user device;
determining, by the mobile user device, a channel frequency associated with the base station;
calculating, by the mobile user device, a Doppler frequency shift associated with wireless communication between the mobile user device and the base station, the Doppler frequency shift being proportional to the channel frequency and proportional to the speed of the mobile user device and proportional to a cosine of an angle between the direction of travel of the mobile user device and a direction toward the base station from the mobile user device; and
transmitting, by the mobile user device, to the base station, a first wireless message at a first frequency“ in combination with other claim limitations as recited in independent claim 1.


“determine a channel frequency related to a channel of the base station;
determine a frequency shift related to a motion of the mobile user device, wherein the frequency shift is based at least in part on the speed of the mobile user device, the speed of the mobile user device determined using a speedometer mounted in or on the mobile user device the direction of travel of the mobile user device, wherein the direction of travel of the mobile user device is determined using an electronic compass mounted in or on the mobile user device, and the location of the mobile user device relative to a location of the base station, wherein the location of the mobile user device is determined using a satellite-based navigation system;
receive a first message, from the mobile user device, at the channel frequency; and
transmit a second message, to the mobile user device, at the channel frequency minus two times the frequency shift“ in combination with other claim limitations as recited in independent claim 12.


“determining, by the first mobile user device, a sidelink channel frequency allocated for wireless communication between user devices;
determining, by the first mobile user device, a location, a speed, and a direction of travel of the first mobile user device, the location of the first mobile user device determined using a satellite-based navigation system, the speed of the first mobile user device determined using a speedometer mounted in or on the mobile user device, and the direction of travel of the first mobile user device determined using an electronic compass mounted in or on the mobile user device;
receiving, by the first mobile user device, from the second user device, a message specifying a location, a speed, and a direction of travel of the second mobile user device;
calculating, by the first mobile user device, based at least in part on the location, speed, and direction of travel of the second mobile user device, a frequency shift proportional to the sidelink channel frequency“ in combination with other claim limitations as recited in independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 7, 2022